Order granting a summary application of an assignee for the benefit of creditors to compel the restoring of certain property to the assignee reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Assuming that the assignee was aggrieved, she was not entitled, under the circumstances, to the benefit of a summary order. Adequate redress was available to her under section 68 of the Municipal Court Code in the action under which the claimed wrongful replevy had been made. Moreover, it may be that she did not have actual possession of the property seized under the facts herein disclosed. (Bullis v. Montgomery, 50 N. Y. 352.) Hagarty, Carswell, Davis and Adel, JJ., concur; Lazansky, P. J., concurs in result.